—Judgment, Supreme Court, New York County (Bernard Fried, J.), rendered August 23, 1994, convicting defendant, upon his plea of guilty, of attempted robbery in the second degree, and sentencing him to 5 years probation, unanimously affirmed.
The existing record, which defendant has not sought to amplify by way of a motion pursuant to CPL 440.10 (see, People v Love, 57 NY2d 998), establishes that defendant received effective assistance of counsel in connection with his guilty plea (see, People v Ford, 86 NY2d 397, 404).
Defendant’s motion to vacate his guilty plea was properly denied without a hearing since the record shows his plea was knowing, intelligent and voluntary (see, People v Frederick, 45 NY2d 520). Defendant’s two written motions and appearance at sentencing provided him with ample opportunity to be heard (People v Gray, 235 AD2d 298). Concur — Rosenberger, J. P., Wallach, Tom and Saxe, JJ.